          Case 1:20-cv-01046-MKV Document 15 Filed 05/21/20 Page 1 of 1

                                                             USDC SDNY
                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                DOC #:
                                                             DATE FILED: 5/21/2020
 DEVITO VERDI, INC.,

                             Plaintiff,

                     -against-                                  1:20-cv-1046 (MKV)

 GARDNER-WHITE FURNITURE                                               ORDER
 COMPANY, INC,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        This case was removed on February 6, 2020 [ECF #1]. The Court signed two proposed

stipulations and orders extending time for Defendant to respond to Plaintiff’s complaint based on

the parties’ representation that they were attempting to reach a settlement [ECF #10, 14]. The

existing deadline for Defendant to respond to the complaint was March 20, 2020, but Defendant

has not filed an answer, and Plaintiff has not moved for a default judgment. Accordingly, IT IS

HEREBY ORDERED that any motion for a default judgment is due by May 27, 2020. Any

opposition is due June 3, 2020. Plaintiff is directed to follow the procedures applicable to default

judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

https://nysd.uscourts.gov/hon-mary-kay-vyskocil. Failure to move for a default judgment may

result in dismissal of this case for failure to prosecute.

SO ORDERED.
                                                        _________________________________
Date: May 21, 2020                                      MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
